DETAILED ACTION
Amended claims 1-6 of U.S. Application 17/063,229 filed on 01/12/2022 are presented for examination.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a light control system for a windshield comprising: a side windshield of a vehicle, the side windshield being capable of changing a visible light transmittance of an upper part including an upper end; a light control switch disposed around a driver seat of the vehicle, the light control switch is operated to reduce the visible light transmittance of the upper part of the side windshield, and the light control switch is operable to vary a transmittance level of non-upper parts of the vehicle such that the transmittance level of the non-upper parts is configurable in two stages when the vehicle is in a driving state and the transmittance level of the non-upper parts is configurable in four stages when the vehicle is not in a driving state. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 1, JP2017159730A (730’) teaches a light control system for a windshield comprising (Fig 7, 38): a side windshield (64) of a vehicle, the side windshield being capable of changing a visible light transmittance of an upper part including an upper end (Fig 7, 50; page 5 para 0005 lines 7-9; para 0007 lines 3-8; para 0008 lines 7-19); and a light control switch (Fig 8, 56) disposed around a driver seat of the vehicle (page 5 para 0006), wherein the light control switch is operated to reduce the visible light transmittance of the upper part of the side windshield (Fig 7; para 0007-0008). 
Okuda et al (U.S. PGPub No. 2016/0318379) teaches the light control switch is operable to vary a transmittance level of non-upper parts of the vehicle (Fig 1, 1). 
such that the transmittance level of the non-upper parts is configurable in two stages when the vehicle is in a driving state and the transmittance level of the non-upper parts is configurable in four stages when the vehicle is not in a driving state” nor would it have been obvious to do so in combination. 
Claims 2-6 are also allowable for depending on claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        1/29/2022